Dear Mayor Mayo:
Your specific question to this office is restated below:
  Can a portion of a larger complex which is comprised of buildings which are interconnected by enclosed walls and/or walkways be named after a living person?
R.S. 14:136 governs our response to your inquiry.  The statute provides:
  § 316.  Naming public buildings, etc., in honor of living person prohibited; removal and change of name; penalty
  No public building, public bridge, public park, public fish or game preserve, or public wildlife refuge built, constructed, and maintained in whole or in part with public funds and title to which stands in the name of the state or any of its subdivisions or in the name of any institution receiving its support in whole or in part from the state shall be named in honor of any living person.
  The officer, officers, board or commissioner in charge of a public building, public park, public fish or game preserve, or public wildlife refuge named in honor of any person who is still living shall change the name and destroy, deface, or remove all plaques, signs, or other evidence of the old name appearing on the building, bridge, park, preserve, or refuge.
  Whoever violates this Section or fails to perform the duties imposed by this Section shall be fined not less than one hundred dollars nor more than two hundred dollars and, in default of fine, imprisoned for not less than thirty days nor more than sixty days.
The statute prohibits the naming of any public building which is built, constructed, and maintained, in whole or in part, with public funds in honor of any living person.  However, this office has previously determined that a portion of a building may be named in honor of a living person without violating R.S. 14:136. See Attorney General Opinion 00-66 (a wing of the Baton Rouge Planetarium may be named in honor of a living person) and Attorney General Opinion 86-814 (a library within a school building may be named for a living person).
The situation contemplated by your question does not propose naming a portion of a building after a living person, but instead proposes to name a portion of a complex comprised of buildings after a living person. This situation is the very one the statute is designed to prevent, and to interpret such an exception to the prohibition would circumvent the intent of the legislation.
Of relevance is Attorney General Opinion 97-206.  In Opinion 97-206, this office determined that the designation of a portion of the University of Southwestern Louisiana campus as a memorial to the former United States Senator J. Bennett Johnston would violate R.S. 14:136.  We also attach for your review Attorney General Opinions 96-394 and 87-188. In these opinions this office concluded that a school auditorium could not be named for a living former principal, as the auditorium was a separate building located within a complex, and was not a portion of a school building.
We hope the foregoing is helpful to you.  Should you have further questions, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  August 2, 2002
November 3, 1986
The Honorable William J. Guste Attorney General Department of Justice State of Louisiana Baton Rouge, LA 70804-9005
Dear Sir:
On behalf of other members of the Orleans Parish School Board and students and faculty of McDonogh No. 35 Senior High School I request your opinion as to the legality of recognizing a living person by dedicating the library of the school in his honor.
Board member Dr. Mack J. Spears is stepping down after a lifetime of service to public education, including several years as principal of McDonogh 35. Many of us feel it would be appropriate for the school's library to bear his name.
We are aware that LSA-R.S. 14:316 states that "No public building . . . shall be named in honor of any living person." We also are aware that, as a criminal statute, R.S. 14:316 is subject to strict interpretation.
Our question is this: Can a portion of a public building, such as a library within a school building, be named for a living person without violating any law?
Thank you for your attention to this matter.
Sincerely,
Rose M. Loving
RML:jc
OPINION NUMBER 87-188
March 23, 1987
16  Criminal Law — Crimes 97  Schools  School Districts — Property
La.R.S. 14:316 prohibits naming school buildings after a living person. Portion of a school building may be named after a living person.
La.R.S. 14:316
Mr. G. Wayne Kuhn Attorney at Law 916 Pearl Street Franklinton, Louisiana 70438
Dear Mr. Kuhn:
You have asked for an opinion of this office regarding whether or not an auditorium at the Franklin Primary school may be named the R.W. Johnson auditorium, after a living former principal.
La.R.S. 14:316 prohibits the naming of any public building built and maintained in full or in part with public funds and owned by the state or any subdivision, in honor of any living person. Since the Washington Parish School Board is a subdivision of the state and the buildings at the school are public buildings they may not be named after a living person.
However, I enclose a copy of Opinion 86-814, in which this office opines that o portion of a public building any be named for a living person.
If you have any further questions on this or any other matter, please advise.
Sincerely,
                             WILLIAM J. GUSTE, JR. Attorney General
                             BY: ___________________________ DAVID G. SANDERS Assistant Attorney General
DGS:moj
OPINION NUMBER 96-394
October 23, 1996
LSA-R.S. 14:316
Franklinton Primary School auditorium may not be named for a living person.
Mr. G. Wayne Kuhn Washington Parish School Board 1027 Main Street Franklinton, Louisiana 70438
Dear Mr. Kuhn:
In correspondence of recent date you advise this office that the Washington Parish School Board intends to name the Franklinton Primary School auditorium for a living person, a former principal, Mr. R. W. Johnson.  Unfortunately, LSA-R.S. 14:316 prohibits the naming of any public building built and maintained in full or in part with public funds and owned by the state or any subdivision in honor of any living person. That statute provides:
 § 316. Naming public buildings, etc., in honor of living person prohibited; removal and change of name; penalty
  No public building, public bridge, public park, public fish or game preserve, or public wildlife refuge built, constructed, and maintained in whole or in part with public funds and title to which stands in the name of the state or any of its subdivisions or in the name of any institution receiving its support in whole or in part from the state shall be named in honor of any living person.
  The officer, officers, board or commissioner in charge of a public building, public park, public fish or game preserve, or public wildlife refuge named in honor of any person who is still living shall change the name and destroy, deface, or remove all plaques, signs, or other evidence of the old name appearing on the building, bridge, park, preserve, or refuge.
  Whoever violates this Section or fails to perform the duties imposed by this Section shall be fined not less than one hundred dollars nor more than two hundred dollars and, in default of fine, imprisoned for not less than thirty days nor more than sixty days.
While this office has previously concluded that a portion of a public building such as a library within a school building, may be named for a living person (see Opinion 89-662), such is not the case herein.  As you indicate, the auditorium is a separate building located in the complex and is not a portion of a school building.
We reaffirm Opinion 87-188, wherein you were given a similar conclusion.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: October 23, 1996
OPINION NUMBER 89-662
JANUARY 19, 1990
16  Criminal Law 90-B-3 Public Lands — Public  Private domain R.S. 14:316
Opinion Number 86-814 Opinion Number 88-324
Legal to name visiting site within prison after a living person.
Honorable John A. Alairo, Jr. Honorable John C. "Juba" Diez Honorable A. Jess Smith
Dear State Representatives:
You request an opinion as to whether the Louisiana Department of Public Safety and Corrections legally named Butler Park, located at Louisiana State Penitentiary, after former Warden Hilton Butler who is still living. It is the opinion of this office that a portion of public property, such as a penitentiary park reserved for the use of inmates, may be named for a living person without violating state law.
In 1985 a portion of Louisiana State Penitentiary was set aside as a "Park" where inmates could visit with their families in a more relaxed atmosphere. The park is an incentive program to induce and reward good behavior on part of inmates. The idea for the "park" came from Hilton Butler, who was then Deputy Warden at Louisiana State Penitentiary. When the "park" program was instituted the inmate Jaycees requested corrections officials to name the visiting site "Butler Park". This request was submitted to and approved by the Department of Public Safety and Corrections. Hilton Butler is still living. This office has no information to indicate that Hilton Butler was involved in the process of designating the visiting site "Butler Park".
LSA-R.S. 14:316 provides;
    "No public building, public bridge, public fish or game preserve, or public wildlife refuge built, constructed, and maintained in whole or in part with public funds and title to which stands in the name of the state or any of its subdivisions or in the name of any institution receiving its support in whole or in part from the state shall be named in honor of any living person.
    The officer, officers, board, or commissioner in charge of a public building;, public park, public fish or game preserve, or public wildlife refuge named in honor of any person who is still living shall change the name and destroy, deface, or remove all plaques, signs, or other evidence of the old name appearing on the building, bridge, park, preserve, or refuge.
    Whoever violates this Section or fails to perform the duties imposed by this Section shall be fined not less than one hundred dollars nor more than two hundred dollars and, in default of fine, imprisoned for not less than thirty days nor more than sixty days."
This office has, on two prior occasions, interpreted R.S. 14:316 in regards to the issue of whether a portion of public property may be named for a living person. In Opinion Number 86-814 this office held that a library within a school building may be named for a living person. In Opinion Number 88-324 this office ruled that there is no prohibition against a memorial being named for a living person when it is a portion of a larger complex. Copies of these opinions are attached for your consideration.
It is, therefore, the opinion of this office that the designation of a small visiting area as "Butler Park" on the grounds of Louisiana State Penitentiary does not violate R.S. 14:316. If you have any further questions regarding this matter, please do not hesitate to call this office.
Sincerely,
                             William J. Guste, Jr. Attorney General
                             By: J. Marvin Montgomery Assistant Attorney General
OPINION NUMBER 97-206
NOVEMBER 5, 1997
16  Criminal Law 9-B-3  Public Lands  Public and Private Domain R.S. 14:316
A designation of a portion of USL's campus as the `J. Bennett Johnston Research Park' would not violate state law.
Mr. Carl W. Bauer Coordinator of Governmental Relations The University of Southwestern Louisiana Post Office Box 43610 Lafayette, LA 70504-3610
Dear Mr. Bauer:
You have requested an opinion from this office as to whether the University of Southwestern Louisiana (USL) is prohibited from designating a portion of the university campus as a memorial to former United States Senator J. Bennett Johnston.
The pertinent statutory provisions are contained in LSA-R.S. 14:316, which states:
  No public building, public bridge, public park, public fish or game preserve, or public wildlife refuge built, constructed, and maintained in whole or in part with public funds and title to which stands in the name of the state or any of its subdivisions or in the name of any institution receiving its support in whole or in part from the state shall be named in honor of any living person.
  The officer, officers, board, or commissioner in charge of a public building, public park, public fish or game preserve, or public wildlife refuge named in honor of any person who is still living shall change the name and destroy, deface, or remove all plaques, signs, or other evidence of the old name appearing on the building, bridge, park, preserve, or refuge.
  Whoever violates this Section or fails to perform the duties imposed by this Section shall be fined not less than one hundred dollars nor more than two hundred dollars and, in default of fine, imprisoned for not less than thirty days nor more than sixty days.
You state in your opinion request that the portion of USL's campus at issue is presently referred to as the "research park". USL wishes to rename it as the `J. Bennett Johnston Research Park'. You also state that no specific building will bear the name  of any living person.
In Opinion 89-662, this office concluded that a portion of public property, such as a penitentiary park reserved for the use of inmates, may be named for a living person without violating state law. Since no specific edifice will bear the name of J. Bennett Johnston, the same premise holds here.
Therefore, it is the opinion of this office that the designation of a portion of USL's campus as the `J. Bennett Johnson Research Park' would not violate LSA-R.S. 14:316.
I trust this assists you in your concerns. Please contact this office if you require anything further.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb
OPINION NUMBER 00-66
March 3, 2000
 SYLLABUS
90-B-3 Public Lands — Public and Private domains, Honorable William B. Daniel, IV                    distinctions Louisiana State Representative — Dist. 68   La.R.S. 14:316
3753 Perkins Rd., Suite 5 Baton Rouge, LA 70808                       A wing of the Baton Rouge Planetarium may be named in honor of a living person.
Dear Representative Daniel:
We received your request for an opinion.  Specifically, you inquire as to the naming of a portion of a public building in honor of an individual.
La.R.S. 14:316 pertains to the naming of public buildings.  This statute prohibits the naming of any public building which is built, constructed, and maintained, in whole or in part, with public funds in honor of any living person.
The building at issue, as outlined in your request, is the Baton Rouge Planetarium.  You indicate that this is funded by both city and state funds.  It is our understanding that you would like to name a portion of the building, a wing, after one of the donors who is alive.  We previously opined that a portion of a public building may be named in honor of a living person without violating  La.R.S. 14:316.  See Atty. Gen. Op. Nos. 86-814. Accordingly, it is our opinion that a wing of the Baton Rouge Planetarium may be named in honor of a living person.
We trust this adequately responds to your request.  If you need additional information or have any questions or comments, please do not hesitate to contact our office.  With kindest regards, I am
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                              By: TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dra
                            December 18, 1986                          OPINION NUMBER 86-814                              Rel. 12-29-86
Ms. Rose M. Loving                   16 Ciminal law — Crime ORLEANS PARISH SCHOOL BOARD          97 Schools  School 4100 Touro Street                       Districts — Property New Orleans, Louisiana  70122        A portion of a public building, such as a library within a school building, Dear Ms. Loving:                     may be named for a living person.
You have requested our opinion as to the legality of recognizing a living person by dedicating the library of a school in his honor.
La.R.S. 14:316 states that "No public building . . . shall be named in honor of any living person." This is criminal statute and as such must be strictly construed.
Therefore, it is the opinion of this office that a portion of a public building, such as a library within a school building, may be named for a living person.
If you have any further questions on this or any other matter, please advise.
Sincerely,
                                     WILLIAM J. GUSTE, JR. Attorney General
                                     BY: ______________________ DAVID G. SANDERS Assistant Attorney General